Citation Nr: 0913143	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injuries to the right foot. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision, which 
denied a claim for service connection for residuals of 
frostbite to the bilateral feet.  This issue was remanded in 
October 2008 for further development.  

The Board notes that the Veteran was granted service 
connection for cold injury residuals of the left foot in a 
January 2009 rating decision.  This decision was a complete 
grant of benefits with respect to this issue.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the 
issue of entitlement to service connection for cold injury 
residuals of the right foot is the only issue currently on 
appeal before the Board. 

The Board also notes that the Veteran requested a hearing on 
his August 2005 notice of disagreement (NOD).  However, the 
Veteran indicated in September 2005 and May 2006 statements 
that he no longer wished to have a hearing before the Board.  
As such, the Board may proceed to the merits of the claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not shown by the most probative medical 
evidence of record to have residuals of cold weather injuries 
to the right foot etiologically related to a disease, injury, 
or event in service.




CONCLUSION OF LAW

Residuals of cold weather injuries to the right foot were not 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in June 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, a letter dated in March 2006 
described how appropriate disability ratings and effective 
dates were assigned.    

In regards to the duty to assist, the result of the RO's 
development indicates that the Veteran's service treatment 
records were likely lost in a 1973 fire at the National 
Personnel Records Center (NPRC) facility located in St. 
Louis, Missouri.  VA has a heightened duty to assist in these 
cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board concludes, however, that the heightened duty to assist 
has been met.  Exhaustive attempts were made to obtain the 
Veteran's service treatment records.  The RO made a formal 
finding that the service treatment records could not be 
obtained.  The Veteran was duly informed of the RO's 
determination in a September 2004 letter wherein the efforts 
in obtaining the records were outlined to him.  The claims 
file contains all available evidence pertinent to the claim, 
including private and VA medical records.  VA has requested 
records identified throughout the claims process, and the 
claims file includes the negative replies from facilities 
that indicated they did not have the Veteran's records.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA examination most recently in 
December 2008, which addressed his claim for service 
connection for residuals of cold weather injuries to the 
right foot.  The examiner reviewed the claims folder.  The 
Board finds this examination report and opinion to be 
thorough and complete.  Therefore, the Board finds this 
examination report and opinion are sufficient upon which to 
base a decision with regards to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Veteran submitted a claim for entitlement to service 
connection for residuals of cold weather injuries to his 
bilateral feet in June 2004.  Specifically, the Veteran has 
asserted that he suffered frostbite while stationed in Korea 
during the Korean Conflict.  See Statement of Accredited 
Representative in Appealed Case, February 2009.  As noted 
above, the Veteran was granted service connection for 
residuals of a cold injury to the left foot in a January 2009 
rating decision.  

As previously discussed, the claims folder is unfortunately 
absent the majority of the Veteran's service treatment 
records.  However, the claims folder does contain an October 
1954 separation examination report.  This separation 
examination report gives no indication of residuals of a cold 
injury to the right foot or of a right foot injury of any 
kind.   

The Board notes that the Veteran underwent a VA examination 
in December 2008.  The examiner reviewed the claims folder 
and examined the Veteran.  The examiner noted that the 
Veteran spent 16 months in Korea, including the winter of 
1952 to 1953.  Conditions were very cold with temperatures of 
-20, wind, and a dry, freezing cold.  Slush was only in the 
summer of 1953.  The examiner noted that the Veteran's injury 
pattern is solely and specifically restricted to his left 
lower extremity.  On repetitive, detailed questioning, the 
Veteran informed the examiner that he did not have any 
residuals at the right lower extremity at the foot from his 
cold exposure, but rather his left.  Both were exposed to the 
same inclement weather and conditions, but the Veteran stated 
that, for some reasons unclear to him that he never 
understood, his left foot was the affected member of his body 
from the cold.  The examiner noted that he is specific about 
that.  The Veteran reported that he did receive a profile 
twice, that he remembers, comprised of 2 to 3 days that he 
was pulled back off the line because of pain in his left 
foot.  The Veteran reported feeling pain comprised of 
numbness and tingling and very occasional burning in the sole 
of his left foot since the 1950's.  However, he has no 
complaints of a similar nature to the right foot, denying any 
cold related injuries to the right foot.  Upon physical 
examination of the Veteran's feet, the examiner diagnosed the 
Veteran with cold injury residuals to the left foot in the 
form of peripheral neuropathy, tenderness, paresthesias 
involving tingling and numbness, and neurosensory deficits.  
The Veteran does not have any history to suggest old injury 
residuals to the right foot.  He reported that all history 
obtained is strictly pursuant to the left foot. 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As the December 2008 VA examination report 
specifically determined that there is no clinical evidence 
suggesting old injury residuals to the right foot, there may 
be no service connection for this claimed disability.  
Additionally, the Board notes that, while a November 2002 
private treatment record reflected that there was evidence of 
left distal sensory neuropathy, it was also noted that there 
was no electrical evidence of large fiber neuropathy or 
myopathy of the right lower extremity.  See Tenet-Forest Park 
Hospital treatment record, November 2002. 

The Board notes that the only potentially contrary medical 
evidence is a March 2006 private treatment record, in which 
the physician indicated that the Veteran had frostbite 
related neuropathy more likely than not related to service.  
See Dr. D.M.B., M.D. treatment record, March 2006.  However, 
as this physician did not indicate to which extremity he was 
referring, or whether he was referring to both, the Board 
does not find this opinion to be of little probative value.     

The Board notes that the Veteran indicated in the February 
2009 Statement of Accredited Representative in Appealed Case 
that he suffers from residuals of a cold weather injury to 
his right foot that had its onset while he was on active 
duty.  Conversely, however, the Veteran specifically 
indicated at the December 2008 VA examination that he did not 
suffer any residual effects to his right foot and that all 
symptoms are manifested in the left foot only.  The Board 
notes that the Veteran is competent to describe his symptoms, 
or an absence thereof, and the Board finds the statements of 
the Veteran provided directly to a health care specialist 
during the course of examination to be more credible and 
persuasive than the argument offered by his representative in 
support of his claim.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
residuals of cold weather injuries to the right foot, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of cold 
weather injuries to the right foot is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


